

	

		II 

		109th CONGRESS

		1st Session

		S. 307

		IN THE SENATE OF THE UNITED STATES

		

			February 7, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To amend the Farm Security and Rural

		  Investment Act of 2002 to extend national dairy market loss

		  payments.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 MILC Extension

			 Act.

		

			2.

			National dairy market loss payments

			

				(a)

				In general

				Subsections (f) and (g)(1) of

			 section 1502 of the Farm Security and Rural Investment Act of 2002 (7 U.S.C.

			 7982) are amended by striking 2005 each place it appears and

			 inserting 2007.

			

				(b)

				Period of effectiveness

				Notwithstanding section 257

			 of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.

			 907), the amendment made by subsection (a) shall be effective only during the

			 period beginning on the first day of the first month beginning after the date

			 of enactment of this Act and ending September 30, 2007.

			

